Citation Nr: 1612965	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-33 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for traumatic arthritis of the left ankle prior to July 10, 2015 and in excess of 30 percent for left ankle atrophy with traumatic arthritis thereafter.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the April 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Prior to July 10, 2015, the Veteran's traumatic arthritis of the left ankle was characterized by marked limitation of motion without evidence of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.

2.  After July 10, 2015, the Veteran's traumatic arthritis of the left ankle was characterized by atrophy of the left lower extremity affecting muscle group XI with pain, swelling, and limitation of motion, but without evidence of ankylosis.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for traumatic arthritis of the left ankle prior to July 10, 2015 and in excess of 30 percent for left ankle atrophy with traumatic arthritis thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.56, 4.71a Diagnostic Code 5271, 4.73 Diagnostic Code 5311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is seeking entitlement to a higher disability evaluation for his service connected traumatic arthritis of the left ankle.  Service connection for this disability has been in effect since August 1992 and has been continuously rated as 20 percent disabling.  The Veteran filed his current claim in April 2011.

Summary of Evidence

The Veteran was afforded a VA examination of his left ankle in June 2011.  At that time, the Veteran reported that he wears an ankle brace every day.  He complained of pain, swelling, stiffness, weakness, giving way, and instability.  He also reported difficulty standing or walking for long periods of time.  On examination, palpable tenderness to palpation was observed, as well as crepitus, exostosis, bony joint enlargement, and antalgic gait.  No instability of the ankle or tendon was noted.  The Veteran's ankle was asymmetrical, with angulation relative to the long axis of tibia-fibula.  Left dorsiflexion and left plantar flexion were both from 0 to 20 degrees, with no objective evidence of pain on active motion or any additional limitation of motion following repetitive testing.  A November 2007 MRI was noted to show severe degenerative or traumatic arthritis of the left ankle.  The Veteran was employed at the time of the examination and denied any significant impact on his occupational functioning due to his left ankle disability.  He denied any impact on his usual daily activities, except a mild impact on his ability to exercise and play sports.  

The Veteran was seen by a private podiatrist, Dr. J.K.D. in October 2011 for complaints of worsening left ankle pain, as well as increasing difficulty walking and performing daily activities.  He was found to have a clinically rather severe deformity to the left ankle.  He had limited range of motion of the ankle, subtalar, and midtarsal joint.  He only had 5 degrees of ankle dorsiflexion.  There was crepitus with range of motion of the ankle and subtalar joint.  He had good muscle strength to the left foot.  Deep tendon reflexes were intact to the Achilles tendon.  Pedal pulses were intact to both feet with the dorsalis pedis and posterior tibial pulse both 2/4 bilaterally.  There were no neurological deficits detected to the left foot.  Dr. J.K.D. recommended surgery.  

In July 2015, the Veteran was afforded a new VA examination.  At that time, he complained that his condition had worsened due to frequent flare-ups with swelling and walking more than a hundred feet.  He occasionally takes Aleve for the pain and uses Aspercreme daily.  The Veteran reported the use of an ankle brace and cane, as well as difficulty ambulating and frequent falls.  On examination, dorsiflexion was from 0 to 5 degrees and plantar flexion was from 0 to 10 degrees.  The Veteran reported pain with range of motion and pain with weight bearing, which limited his ability to stand and walk.  However, he was able to perform repetitive testing and had no additional loss of motion.  There was no crepitus or tenderness to palpation.  The examiner noted swelling and muscle atrophy of the left lower extremity.  The Veteran had diminished muscle strength of 4/5 on both plantar flexion and dorsiflexion which the examiner attributed to the Veteran's left ankle traumatic arthritis.  The Veteran denied "shin splints", stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus (os calcis) or talus (astragalus), and has not had a talectomy (astragalectomy).  A July 2015 x-ray of the left ankle noted severe posttraumatic degenerative changes and osteopenia.  In a November 2015 addendum, the examiner clarified that the muscle group affected by the noted atrophy is Muscle Group XI.

Ratings Criteria and Analysis

At the time he filed his claim in April 2011, the Veteran's left ankle disability was assigned a 20 percent disability evaluation under Diagnostic Code 5010-5271.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  

Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

The Board notes that the Veteran has been assigned the maximum schedular evaluation under Diagnostic Code 5271 for the period on appeal.  Accordingly, a higher schedular disability evaluation under this diagnostic code simply is not possible.

The Board has accordingly considered whether a higher schedular rating under other potentially applicable schedular criteria is warranted.  Diagnostic Code 5270 provides for a higher rating based on ankylosis of the ankle, but the record indicates that the Veteran has always had some motion in his left ankle, even if that motion is limited.  Therefore, evaluation under Diagnostic Code 5270 is not warranted because he does not have ankylosis.  There is also not evidence that the Veteran suffers from a malunion of the os calcis or astragalus, ankylosis of the subastragular or tarsal joints, or has undergone an astragalectomy.  Accordingly, Diagnostic Codes 5273, 5272, and 5274 are not for application.

After the July 2015 VA examiner concluded that the Veteran suffered from muscle atrophy affecting Muscle Group XI related to his service connected traumatic arthritis of the left ankle, the RO elected to rate the Veteran under Diagnostic Code 5311, which evaluates impairment from that muscle group.  Muscle Group XI encompasses propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and flexion of knee (6) and the following muscles of the front of the posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibial posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; and (8) plantaris. 

Pursuant to Diagnostic Code 5311, a non-compensable (0 percent) rating is warranted for slight disability, a 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2015). 

The Board notes that the RO has assigned the Veteran the maximum schedular evaluation under Diagnostic Code 5311.  Accordingly, the Board is unable to assign a higher schedular rating under this diagnostic code.  

However, the Board has considered whether the Veteran should be assigned separate disabilities evaluations under both Diagnostic Codes 5311 and 5271, which would afford him a higher combined rating for his left ankle.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban at 261-62. 

In this case, the Board finds that the diagnostic codes in question overlap, as both contemplate limitation of function of the affected part- Diagnostic Code 5271 specifically addresses limitation of motion of the ankle, while Diagnostic Code 5311 contemplates loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement in the muscle group affecting the lower extremity, including the ankle.  Accordingly, the Board finds that separate evaluations under both diagnostic codes would constitute pyramiding- that is, the Veteran would be compensated twice for the same symptoms.  The Veteran has therefore been rated under the diagnostic code that affords the higher schedular rating- Diagnostic Code 5311 (30 percent v. 20 percent).  

The Board has also considered whether the Veteran could be assigned a higher disability evaluation under Diagnostic Code 5311 prior to July 10, 2015; however, the Board can find no medical evidence of muscle atrophy affecting the left ankle prior to the July 2015 VA examination in the Veteran's available VA treatment records and he has not provided any additional private medical records.  While the Board concedes that it is likely that the Veteran's muscle atrophy developed before his VA examination, absent objective evidence documenting such impairment at an earlier date, the Board is unable to award the Veteran a 30 percent evaluation prior to July 10, 2015 under Diagnostic Code 5311.

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, such as pain, swelling, instability, and limitation of motion, are contemplated by the ratings schedule and are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Additionally, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.   

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  In the instant case, the Veteran has not alleged nor is there any evidence that he is unemployable due to his service connected disabilities.

For all the above reasons, entitlement to a higher disability evaluation for the Veteran's service connected traumatic arthritis of the left ankle during any period on appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a May 2011 letter prior to the initial adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  After the case was remanded in April 2015, the RO attempted to obtain additional private records from Dr. J.K.D., but the Veteran did not return the provided release.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a disability evaluation in excess of 20 percent for traumatic arthritis of the left ankle prior to July 10, 2015 is denied.

Entitlement to a disability evaluation in excess of 30 percent for left ankle atrophy with traumatic arthritis after July 10, 2015 is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


